ORDER

PER CURIAM.
A jury found defendant, Tasha S. Robinson, guilty of murder in the second degree, in violation of Section 566.021 RSMo (1994), and armed criminal action, in violation of Section 571.015 RSMo (1994). She was sentenced to concurrent terms of twenty-five and five years imprisonment. Defendant appeals from these convictions.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).